Valentine, J.:
I concur in the judgment of affirmance. The condemnation proceedings in this case were instituted by the railroad company, and the damages were assessed by the commissioners in favor of Benjamin M. Anderson. He and his wife appealed jointly to the district court. On the trial in the district court he testified, among other things, that he and his wife occupied the land in question jointly as their homestead; that they owned it jointly, but that the title thereto was in his wife’s name; and it also appears from his testimony that he exercised the principal control over the land. No written evidence of title or ownership was introduced in the case, and nothing to contradict the evidence already mentioned. The judgment of the district court awarded the damages to Anderson and wife jointly.
Johnston, J.:
Apart from the facts stated by Mr. Justice Valentine, that the property was jointly owned by the husband and wife, I think the husband was a proper party to the appeal and a competent witness by virtue of the homestead interest alone. The wife or husband, when the title to the homestead is in the other, has a present and existing interest. As said by Chief Justice Kingman, in Helm v. Helm, 11 Kas. 21:
“Our homestead provision is peculiar. The homestead cannot be alienated without the joint consent of the husband and wife. The wife’s interest is an existing one. The occupation and enjoyment of the estate is secured to her against any act *301of her husband, or of creditors, without her consent. If her husband abandons her, that use remains to her and the family. It may be difficult to define the estate, but it is one nevertheless.”
Possessing such an interest and such an estate, can there be any doubt of the right of the one not holding the legal title to take the necessary legal steps to preserve that interest or estate? Even in cases where the land owned by the husband was not a homestead, it was held by this court that the interest of the wife was an existing one, which may be the subject of conveyance by the wife during marriage; that it has the elements of property, and is of such a character that the wife might during the marriage maintain an action for its protection and for relief from fraudulent alienation by her husband. (Busenbark v. Busenbark, 33 Kas. 572; Munger v. Baldridge, 41 id. 276; 21 Pac. Rep. 159.) The homestead interest is of a much higher character than the inchoate interest in property not impressed with the homestead character, and affords a still stronger reason for the taking of an appeal and the maintenance of a proceeding for its protection by either husband or wife. It not infrequently happens that a railroad company in condemning a right-of-way for its road through a town or city appropriates a great part or all of lots of land occupied as homesteads. In such a case if, through the connivance or neglect of the husband, a trifling or insufficient award is made, and no appeal is taken by him, the homestead interest of the wife is of little value if she may not institute an appeal for its protection. We have decided that “the husband cannot, without the consent of his wife, grant or alienate the right-of-way for a railroad across land owned by him and occupied as a homestead by his family.” (Pilcher v. A. T. & S. F. Rld. Co., 38 Kas. 516.) Neither can she be deprived of the benefits of this estate by any indirect means; and the same rule applies alike to both husband and wife. In the condemnation proceeding the published notice affects and binds either husband or wife. “When that publication is made, all owners whose lands may be condemned must take *302notice, and if dissatisfied with the award when it is made, they can, and to protect their interest should, take an appeal, regardless of whether or not they are designated as owners in the report.” (C. K. & W. Rld. Co. v. Grovier, 41 Kas. 685.) The interest held by Benjamin M. Anderson in the homestead is alone sufficient, in my opinion, to warrant him in joining in the appeal; and being a party with such an interest, he was competent to testify in the case.